Exhibit 10.10

 

Reimbursement Agreement

for Commercial Letter(s) of Credit

     LOGO [g458840g41x37.gif]     

 

THIS REIMBURSEMENT AGREEMENT FOR COMMERCIAL LETTER(S) OF CREDIT (this
“Agreement”) is made as of this      day of December, 2012, by MISCOR GROUP,
LTD. (the “Applicant”), with an address at 800 Nave Road, Southeast, Massillon,
Ohio 44646 in favor of PNC Bank, National Association (the “Bank”) and any Bank
Affiliate (as hereinafter defined), with an address at 213 Market Avenue North,
Suite 250, Canton, Ohio 44702. From time to time by submitting an application in
a form approved by the Bank (an “Application”), the Applicant or any of its
subsidiaries or affiliates may request the issuance of one or more letters of
credit (each, a “Credit”). The Bank or any Bank Affiliate may issue any such
Credit, but they shall have no obligation to do so unless otherwise agreed in
writing. The Applicant agrees that the following terms and conditions shall
apply to any Credit:

1. Definitions and Interpretation. (a) In addition to terms defined elsewhere in
this Agreement: “Bank” shall mean the Bank or any Bank Affiliate that issues a
Credit; “Bank Affiliate” means (a) any direct or indirect subsidiary of The PNC
Financial Services Group, Inc. or (b) any correspondent; “Base Rate” means a
fluctuating rate per annum equal to the highest of (i) the interest rate per
annum announced from time to time by the Bank as its then prime rate, which rate
may not be the lowest rate then being charged commercial borrowers by the Bank;
or (ii) the rate applicable to federal funds transactions, as reasonably
determined by the Bank, plus fifty basis points (0.50%); or (iii) the Daily
LIBOR Rate plus 100 basis points (1.0%), so long as a Daily LIBOR Rate is
offered, ascertainable and not unlawful; “Business Day” means any day other than
a Saturday, Sunday or other day on which banks in East Brunswick, New Jersey or
any other city of which the Bank may give the Applicant notice from time to
time, are authorized or required by law to close; “Daily LIBOR Rate” shall mean,
for any day, the rate per annum determined by the Bank by dividing (x) the
Published Rate by (y) a number equal to 1.00 minus the LIBOR Reserve Percentage;
“Dollar Equivalent” means, with respect to an amount in any currency other than
U.S. dollars, as of any date, the amount of U.S. dollars into which such amount
in such currency may be converted at the spot rate at which U.S. dollars are
offered by the Bank in East Brunswick, New Jersey for such currency at
approximately 11:00 a.m., Prevailing Time, on such date, plus all actual costs
of settlement, including amounts incurred by the Bank to comply with currency
exchange requirements of any Governmental Authority; “Governmental Authority”
means any de facto or de jure domestic or foreign government, court, tribunal,
agency, or other purported authority; “LIBOR Reserve Percentage” shall mean the
maximum effective percentage in effect on such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
reserve requirements (including, without limitation, supplemental, marginal and
emergency reserve requirements) with respect to eurocurrency funding (currently
referred to as “Eurocurrency liabilities”); “Order” means any of the following,
issued by the Bank at the Applicant’s request: an air delivery order issued to
an air carrier, a letter of guarantee or of indemnity issued to a steamship
agent or carrier, or any document or instrument of like import; “Prevailing
Time” means the prevailing time in East Brunswick, New Jersey (or any other city
of which the Bank may have given the Applicant notice) on the date in question;
“Published Rate” means the rate of interest published each Business Day in the
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one month period (or, if no such rate is published therein
for any reason, then the Published Rate shall be the eurodollar rate for a one
month period as published in another publication selected by the Bank); “Taxes”
means all taxes, fees, duties, levies, imposts, deductions, charges or
withholdings of any kind (other than taxes on the Bank’s net income); and “UCP”
means the Uniform Customs and Practice for Documentary Credits as most recently
published by the International Chamber of Commerce at the time a Credit is
issued.

(b) By submitting an Application to the Bank, the Applicant agrees that a Credit
may be issued by the Bank or any Bank Affiliate, as designated by the Bank,
unless otherwise agreed, and this Agreement shall be enforceable by the Bank or
any such Bank Affiliate. If this Agreement is signed by more than one Applicant
each shall be deemed to make to the Bank all the representations, warranties and
covenants contained herein, and each shall be jointly and severally liable
hereunder. Any reference herein to this Agreement, an Application, a Credit,



--------------------------------------------------------------------------------

or any other instrument, agreement or document related hereto or thereto shall
be deemed to refer to all amendments, modifications, extensions and renewals
hereof and thereof. Determinations made by the Bank pursuant to the terms hereof
shall be conclusive absent manifest error.

2. Payments. (a) The Applicant will pay to the Bank all amounts to be paid by
the Bank with respect to or on account of each draft or other payment demand
made under a Credit no later than 10 a.m., Prevailing Time, on the date such
payment is to be made by the Bank, or such earlier time as the Bank may
reasonably require. If a Credit calls for the delivery by the Bank of an item
other than money, the Applicant shall deliver or cause to be delivered such item
to the Bank at such time, in advance of the time the Bank is to deliver such
item, as the Bank may reasonably require.

(b) The Applicant agrees to be primarily liable for payment to the Bank of all
amounts to be paid by the Bank with respect to or on account of any Credit
issued by the Bank at the request of any subsidiary or affiliate of the
Applicant. The Applicant authorizes the Bank to accept Applications from the
Applicant’s subsidiaries and affiliates.

(c) The Applicant will pay to the Bank upon receipt of the Bank’s invoice
therefor (i) interest on all amounts payable to the Bank hereunder from the date
due to the date of payment, at the Base Rate (or, if the preceding blank is not
completed, the Base Rate plus 4%); provided that in no event shall the Applicant
pay interest in excess of the maximum rate permitted by applicable law; (ii) the
Bank’s fees as separately agreed to by the Applicant and the Bank, as well as
the customary commissions and other charges regularly charged by the Bank for
letters of credit; and (iii) all charges and expenses paid or incurred by the
Bank or any of its correspondents in connection with this Agreement or any
Credit, including all reasonable legal fees and expenses, whether of internal or
external counsel to the Bank. All periodic interest, fees and commissions shall
be calculated on the basis of the actual days elapsed in a 360 day year, and
interest shall continue to accrue at the applicable rate set forth herein
whether or not a default exists or a judgment has been entered.

(d) All amounts payable hereunder by the Applicant shall be paid to the Bank at
its address set forth above or at such other place as the Bank may give notice
from time to time, in immediately available funds in the currency specified by
the Bank, without set off, defense, recoupment, deduction, cross-claim or
counterclaim of any kind; and free and clear of, and without deduction for, any
present or future Taxes. If the Bank or the Applicant pays any Taxes, whether or
not correctly or legally assessed, the amounts payable hereunder shall be
increased so that, after the payment of such Taxes, the Bank shall have received
an amount equal to the sum the Bank would have received had no such Taxes been
paid. If any amount payable hereunder is denominated in a currency other than
U.S. dollars, the Applicant shall make payment in such currency or, at the
Bank’s option, shall pay the Dollar Equivalent thereof. To effect any payment
due hereunder, the Bank may debit any account that the Applicant may have with
the Bank or any Bank Affiliate.

3. Nature of Obligations. (a) The Applicant’s obligations to the Bank under this
Agreement are absolute, unconditional and irrevocable, and shall be paid and
performed in accordance with the terms hereof irrespective of any act, omission,
event or condition, including, without limitation (i) the form of, any lack of
power or authority of any signer of, or the lack of validity, sufficiency,
accuracy, enforceability or genuineness of (or any defect in or forgery of any
signature or endorsement on) any draft, demand, document, certificate or
instrument presented in connection with any Credit, or any fraud or alleged
fraud in connection with any Credit, any obligation underlying any Credit, or
the transport of any property relating to a Credit, in each case, even if the
Bank or any of its correspondents have been notified thereof; (ii) any claim of
breach of warranty that might be made by the Applicant or the Bank against any
beneficiary of a Credit, or the existence of any claim, set off, recoupment,
counterclaim, cross-claim, defense, or other right that the Applicant may at any
time have against any beneficiary, any successor beneficiary, any transferee or
assignee of the proceeds of a Credit, the Bank or any correspondent or agent of
the Bank, or any other person, however arising; (iii) any acts or omissions by,
or the solvency of, any beneficiary of any Credit, or any other person having a
role in any transaction or obligation relating to a Credit, or the existence,
nature, quality, quantity, condition, value or other characteristic of any
property relating to a Credit; (iv) any failure by the Bank to issue any Credit
in the form requested by the

 

- 2 -



--------------------------------------------------------------------------------

Applicant, unless the Bank receives written notice from the Applicant of such
failure within three Business Days after the Bank shall have furnished the
Applicant (by facsimile transmission or otherwise) a copy of such Credit and
such error is material; and (v) any action or omission (including failure or
compulsion to honor a presentation under any Credit) by the Bank or any of its
correspondents in connection with a Credit, draft or other demand for payment,
document, or any property relating to a Credit, and resulting from any
censorship, law, regulation, order, control, restriction, or the like,
rightfully or wrongly exercised by any Governmental Authority, or from any other
cause beyond the reasonable control of the Bank or any of its correspondents, or
for any loss or damage to the Applicant or to anyone else, or to any property of
the Applicant or anyone else, resulting from any such action or omission.

(b) The Bank is authorized to honor any presentation under a Credit without
regard to, and without any duty on the Bank’s part to inquire into, any
transaction or obligation underlying such Credit, or any disputes or
controversies between the Applicant and any beneficiary of a Credit, or any
other person, notwithstanding that the Bank may have assisted the Applicant in
the preparation of the wording of any Credit or documents required to be
presented thereunder or that the Bank may be aware of any underlying transaction
or obligation or be familiar with any of the parties thereto.

(c) The Applicant agrees that any action or omission by the Bank or any of its
correspondents in connection with any Credit or presentation thereunder shall be
binding on the Applicant and shall not result in any liability of the Bank or
any of its correspondents to the Applicant in the absence of the gross
negligence or willful misconduct of the Bank. Without limiting the generality of
the foregoing, the Bank and each of its correspondents (i) may rely on any oral
or other communication believed in good faith by the Bank or such correspondent
to have been authorized or given by or on behalf of the Applicant; (ii) may
honor any presentation if the documents presented appear on their face
substantially to comply with the terms and conditions of the relevant Credit;
(iii) may honor a previously dishonored presentation under a Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Bank; (iv) may honor any drawing that is payable
upon presentation of a statement advising negotiation or payment, upon receipt
of such statement (even if such statement indicates that a draft or other
document is being separately delivered), and shall not be liable for any failure
of any such draft or other document to arrive, or to conform in any way with the
relevant Credit; (v) may pay any paying or negotiating bank claiming that it
rightfully honored under the laws or practices of the place where such bank is
located; and (vi) may settle or adjust any claim or demand made on the Bank in
any way related to an Order, and honor any drawing in connection with any Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Credit fail to conform in any way
with such Credit In no event shall the Bank be liable to the Applicant for any
indirect, consequential, incidental, punitive, exemplary or special damages or
expenses (including without limitation attorneys’ fees), or for any damages
resulting from any change in the value of any property relating to a Credit.

(d) The Applicant’s failure to object to object to any document within 15
calendar days of receipt thereof, or acceptance or retention of any documents
presented under or in connection with the Credit (including originals or copies
of documents sent directly to the Applicant or any designee of the Applicant),
or acceptance or retention of any property for which payment is supported by the
Credit, shall ratify the Bank’s honor of the documents and absolutely preclude
the Applicant from raising a defense or claim with respect to the Bank’s honor
of the relevant presentation.

(e) If the Applicant or any other person seeks to delay or enjoin the honor by
the Bank of a presentation under a Credit, the Bank shall have no obligation to
delay or refuse to honor the presentation until validly so ordered by a court of
competent jurisdiction.

4. Set Off and Security. As collateral security for the due payment and
performance of the Applicant’s obligations to the Bank hereunder and otherwise,
whether such obligations are absolute or contingent and exist now or arise after
the date hereof, the Applicant grants to the Bank a contractual possessory
security

 

- 3 -



--------------------------------------------------------------------------------

interest in, an unqualified right to possession and disposition of, and a
contractual right of set off against, in each case, to the fullest extent
permitted by law (a) all property relating to any Credit, and all drafts,
payment demands, transport documents, warehouse receipts, documents of title,
policies or certificates of insurance and other documents relating to any
Credit; (b) property in the possession of, on deposit with, or in transit to,
the Bank or any Bank Affiliate, now or hereafter, regardless of how obtained or
held (whether in a general or special account or deposit, jointly or with
someone else, in safekeeping, or otherwise); and (c) the proceeds (including
insurance proceeds) of each of the above (collectively, the “Collateral”). On
demand by the Bank, the Applicant will transfer to the Bank’s possession and
control any Collateral not then in the Bank’s possession or control. The Bank’s
rights with respect to the Collateral may be exercised without demand on or
notice to the Applicant. The Bank is hereby appointed attorney-in-fact for the
Applicant and authorized to execute and file on behalf of the Applicant
financing statements and other instruments to perfect the right of the Bank in
all or any part of the Collateral, and to take such action as the Bank may deem
necessary to register in the name of the Bank or its nominee, or otherwise to
transfer, all or any part of the Collateral. The Bank shall be deemed to have
exercised its right of set off immediately upon the occurrence of an Event of
Default hereunder without any action of the Bank, although the Bank may enter
such set off on its books and records at a later time. The Applicant waives
mutuality and maturity of debt in connection with such right of set off. The
Applicant agrees from time to time to deliver to the Bank, on demand, such
further agreements and instruments, and such additional security, as the Bank
may require to secure, or further secure, the Applicant’s obligations hereunder.
If any Collateral is released to the Applicant or its order, the Applicant shall
execute and deliver to the Bank such trust receipts or other security agreements
as the Bank may require. In addition, if the Bank, at the Applicant’s request
and in the Bank’s discretion, delivers to the Applicant or its order any of the
Collateral that is the subject of a Credit before the Bank honors a presentment
under such Credit, or if the Bank agrees to expedite the delivery of such
Collateral prior to the arrival of the pertinent documents, the Applicant
authorizes the Bank to honor any presentment under such Credit notwithstanding
any discrepancies therein.

5. Representations, Warranties, Covenants. The Applicant represents, warrants,
and covenants as of the date of this Agreement and as of the date of the
issuance or amendment of each Credit hereunder, and at all times that any
obligations exist hereunder that (a) if not a natural person, the Applicant is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and duly qualified to do business in those
jurisdictions in which its ownership of property or the nature of its business
activities makes such qualification necessary; (b) the Applicant has the
requisite power and authority to execute and deliver this Agreement and to
perform its obligations hereunder; and all such action has been duly authorized
by all necessary proceedings on the Applicant’s part, and neither now nor
hereafter shall contravene or result in a breach of any organizational document
of the Applicant, any agreement, document, or instrument binding on the
Applicant or its property, or any law, treaty, regulation, or order of any
Governmental Authority, or require any notice, filing, or other action to or by
any Governmental Authority; (c) all financial statements and other information
received from the Applicant by the Bank prior to the date hereof fairly and
accurately present its financial condition in accordance with generally accepted
accounting principles, and no material adverse change has occurred in the
Applicant’s financial condition or business operations since the date thereof;
(d) there are no actions, suits, proceedings or governmental investigations
pending or, to the knowledge of the Applicant, threatened against the Applicant
which could result in a material adverse change in its financial condition or
business operations; (e) the Applicant will promptly submit to the Bank such
information relating to the Applicant’s affairs (including but not limited to
annual financial statements) as the Bank may reasonably request; (f) the
Applicant and each transaction and obligation underlying each Credit are and
shall remain in compliance with all laws, treaties, rules, and regulations of
any Governmental Authority, including, without limitation, foreign exchange
control, United States foreign assets control, and currency reporting laws and
regulations, now or hereafter applicable, and the Applicant will procure all
licenses, and comply with all formalities, necessary for the import, export and
transport of any property relating to a Credit; (g) the Applicant will keep the
Collateral insured in amounts, against risks and with insurers satisfactory to
the Bank and, at the option of the Bank, assign the policies or certificates of
such insurance to the Bank or make loss payable to the Bank (the Bank reserving
the right to procure additional insurance at the Applicant’s expense if the Bank
deems any insurance procured by the Applicant to be insufficient); (h) the
Applicant will take all steps necessary to preserve the Collateral, including,
without limitation, any steps necessary to preserve rights against other
parties; (i) the Applicant will deliver to the relevant transport agent or

 

- 4 -



--------------------------------------------------------------------------------

carrier, upon receipt, any transport documents received by the Applicant
covering goods that are the subject of an Order, duly endorsed by all required
parties, and deliver to the Bank at the same time a release of the Bank’s
obligations with respect to such Order; and (j) (A) the Applicant (i) is not
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person or entity, or subject to any limitations or prohibitions
(including but not limited to the blocking of property or rejections of
transactions) under any order or directive of any Compliance Authority; (ii) has
none of its assets in a Sanctioned Country or in the possession, custody or
control of a Sanctioned Person; or (iii) does not do business in or with, or
derive any of its operating income from investments in or transactions with, any
Sanctioned Person or Sanctioned Country in violation of any law or regulation
enforced by any Compliance Authority; (B) no Credit or the proceeds thereof will
be used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Country; and (C) each
Applicant is in compliance with, and no Applicant engages in any dealings or
transactions prohibited by, any laws of the United States including the USA
Patriot Act, the Trading with the Enemy Act, or the U.S. Foreign Corrupt
Practices Act of 1977, all as amended, supplemented or replaced from time to
time. As used herein: “Compliance Authority” means each and all of the (a) U.S.
Department of the Treasury’s Office of Foreign Asset Control; (b) U.S. Treasury
Department/Financial Crimes Enforcement Network; (c) U.S. State
Department/Directorate of Defense Trade Controls; (d) U.S. Commerce
Department/Bureau of Industry and Security; (e) U.S. Internal Revenue Service;
(f) U.S. Justice Department; and (g) U.S. Securities and Exchange Commission;
“Sanctioned Country” means a country subject to a sanctions program maintained
by any Compliance Authority; and “Sanctioned Person” means any individual
person, a group, regime, entity or thing subject to, or specially designated
under, any sanctions program maintained by any Compliance Authority.

6. Events of Default. The occurrence of any of the following is an “Event of
Default” hereunder: (a) the Applicant’s failure to pay when due any obligation
to the Bank or any Bank Affiliate under this Agreement or otherwise; (b) the
Applicant’s failure to perform or observe any other term or covenant of this
Agreement; (c) any representation or warranty contained in this Agreement or in
any document given now or hereafter by the Applicant in connection herewith is
materially false, erroneous, or misleading; (d) the occurrence of any event of
default or default and the lapse of any notice or cure period under any other
debt, liability or obligation of the Applicant to the Bank or any Bank
Affiliate; (e) the failure to pay or perform any material obligation to any
other person if such failure may cause any such obligation to be due or
performable immediately; (f) any levy, garnishment, attachment, or similar
proceeding is instituted against the Applicant’s property in possession of, on
deposit with, or in transit to, the Bank; (g) the Applicant’s dissolution or
termination, or the institution by or against the Applicant or any of its
property of any proceeding relating to bankruptcy, receivership, insolvency,
reorganization, liquidation, conservatorship, foreclosure, execution,
attachment, garnishment, levy, assignment for the benefit of creditors, relief
of debtors, or similar proceeding (and, in the case of any such proceeding
instituted against the Applicant, such proceeding is not dismissed or stayed
within 30 days of the commencement thereof); (h) the entry of a material final
judgment against the Applicant and the failure of the Applicant to discharge the
judgment within 10 days of the final entry thereof; (i) any change in the
Applicant’s business, assets, operations, financial condition or results of
operations that has or could reasonably be expected to have any material adverse
effect on the Applicant; (j) the death, incarceration, indictment, or legal
incompetency of an individual Applicant or, if the Applicant is a partnership or
limited liability company, the death, incarceration, indictment or legal
incompetency of any individual general partner or member; (k) the occurrence of
any of the above events with respect to any person which has now or hereafter
guarantied or provided any collateral for any of the Applicant’s obligations
hereunder; or (l) any guarantee, or any document, instrument or agreement
purporting to provide the Bank security for the Applicant’s obligations
hereunder, shall be challenged, repudiated, or unenforceable for any reason.

7. Remedies. Upon the occurrence of any Event of Default as defined in the Loan
Agreement dated of even date herewith (a) the amount of each Credit, together
with any additional amounts payable hereunder, shall, at the Bank’s option,
become due and payable immediately without demand upon or notice to the
Applicant; (b) the Bank may exercise from time to time any of the rights and
remedies available to the Bank under this Agreement, under any other documents
now or in the future evidencing or securing obligations of the Applicant to the
Bank, or under applicable law, and all such remedies shall be cumulative and not
exclusive; and (c) upon

 

- 5 -



--------------------------------------------------------------------------------

request of the Bank, the Applicant shall (in addition to the Collateral)
promptly deliver to the Bank in immediately available funds, as collateral for
any and all obligations of the Applicant to the Bank, an amount equal to 105% of
the maximum aggregate amount then or at any time thereafter available to be
drawn under all outstanding Credits, and the Applicant hereby pledges to the
Bank and grants to the Bank a security interest in all such funds as security
for such obligations, acknowledges that the Bank shall at all times have control
of such funds and shall be authorized to give entitlement orders (as defined in
the UCC) with respect to such funds, without further consent of the Applicant or
any other person, and agrees promptly to do all further things that the Bank may
deem necessary in order to grant and perfect the Bank’s security interest in
such funds. The Applicant waives presentment, protest, dishonor, notice of
dishonor, demand, notice of protest, notice of non-payment, and notice of
acceptance of this Agreement, and any other notice or demand of any kind from
the Bank.

8. Subrogation. The Bank, at its option, shall be subrogated to the Applicant’s
rights against any person who may be liable to the Applicant on any transaction
or obligation underlying any Credit, to the rights of any holder in due course
or person with similar status against the Applicant, and to the rights of any
beneficiary or any successor or assignee of any beneficiary.

9. Indemnification. The Applicant agrees to indemnify the Bank, and each Bank
Affiliate, and each other legal entity, if any, who controls, is controlled by
or is under common control with the Bank, and each of their respective officers,
directors, shareholders, employees and agents (each, an “Indemnified Party”) and
to defend and hold each Indemnified Party harmless from and against any and all
claims, liabilities, losses, damages, Taxes, penalties, interest, judgments,
costs and expenses (including all fees and charges of internal or external
counsel with whom any Indemnified Party may consult and all expenses of
litigation or preparation therefor), which any Indemnified Party may incur or
which may be asserted against any Indemnified Party by any person, entity or
Governmental Authority (including any person or entity claiming derivatively on
behalf of the Applicant), in connection with or arising out of or relating to
the matters referred to in this Agreement, or the use of any Credit issued
hereunder or the proceeds thereof, whether (a) arising from or incurred in
connection with any breach of a representation, warranty or covenant by the
Applicant, or (b) arising out of or resulting from any suit, action, claim,
proceeding or governmental investigation, pending or threatened, whether based
on statute, regulation or order, or tort, or contract or otherwise, before any
court or Governmental Authority (and irrespective of who may be the prevailing
party); or (c) arising out of or in connection with any payment or action taken
in connection with any Credit, including, without limitation, any action or
proceeding seeking to restrain any drawing under a Credit or to compel or
restrain any payment or any other action under a Credit or this Agreement (and
irrespective of who may be the prevailing party); or (d) arising out of or in
connection with any act or omission of any Governmental Authority or other cause
beyond the Bank’s reasonable control; except, in the case of (a), (b), (c) and
(d), to the extent such claim, liability, loss, damage, Tax, penalty, interest,
judgment, cost or expense is found by a final judgment of a court of competent
jurisdiction to have resulted from an Indemnified Party’s gross negligence or
willful misconduct; and (e) the issuance by the Bank, and compliance by the Bank
with the terms of, an Order, including but not limited to all issuance fees, and
additional fees and assessments.

10. Miscellaneous. (a) All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder (“Notices”) must be in
writing and will be effective upon receipt. Notices may be given in any manner
to which the parties may separately agree, including electronic mail. Without
limiting the foregoing: (i) first class mail, facsimile transmission and
commercial courier service are hereby agreed to as acceptable methods for giving
Notices and (ii) Applications may be submitted electronically via, and in
accordance with the terms and conditions of, the PINACLE Network System (or such
other network system offered by the Bank), if Applicant is an authorized user of
such system or by such other electronic means acceptable to the Bank. Regardless
of the manner in which provided, Notices may be sent to a party’s address as set
forth herein or to such other address as any party may give to the other for
such purpose in accordance with this section. In addition, in the case of all
Notices given by the Applicant to the Bank, and in the case of all Applications
not submitted electronically to the Bank, the Applicant must send a copy of each
such Notice and the original Application, as the case may be, to:

 

- 6 -



--------------------------------------------------------------------------------

PNC Bank, National Association

Global Trade Service Group

2 Tower Center Boulevard, 9th Floor

Mail Stop J3-JTTC-09-B

East Brunswick, New Jersey 08816-1199

(or, in the case of Applications, to such other address of the Bank as the Bank
may direct). The Bank may rely, and shall be protected in acting or refraining
from acting, upon any Notice or Application believed by the Bank to be genuine
and to have been given by the proper party or parties.

(b) No delay or omission on the Bank’s part to exercise any right or power
arising hereunder will impair any such right or power or be considered to be a
waiver of any such right or power, nor will the Bank’s action or inaction impair
any such right or power. No modification, amendment or waiver of, or consent to
any departure by the Applicant from, any provision of this Agreement, will be
effective unless made in a writing signed by the Bank, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. If any provision of this Agreement is found to be invalid by a
court, all the other provisions of the Agreement will remain in full force and
effect. If this Agreement is executed by more than one Applicant, each Applicant
waives any and all defenses to payment and performance hereunder based upon
principles of suretyship, impairment of collateral, or otherwise and, without
limiting the generality of the foregoing, each Applicant consents to: any change
in the time, manner, or place of payment of or in any other term of all or any
of the obligations of any other Applicant hereunder or otherwise, and any
exchange or release of any property or collateral, or the release or other
amendment, extension, renewal, waiver of, or consent to departure from, the
terms hereof or of any guaranty or security agreement or any other agreement
related hereto. This Agreement will be binding upon and inure to the benefit of
the Applicant and the Bank and their respective heirs, executors,
administrators, successors and assigns; provided, however, that the Applicant
may not assign this Agreement in whole or in part without the Bank’s prior
written consent and the Bank may at any time assign this Agreement in whole or
in part. The Applicant hereby authorizes the Bank, from time to time without
notice to the Applicant, to record telephonic and other electronic
communications of the Applicant and provide any information pertaining to the
financial condition, business operations or creditworthiness of the Applicant to
or at the direction of any Governmental Authority, to any of the Bank’s
correspondents, and any Bank Affiliate, and to any of its or their directors,
officers, employees, auditors and professional advisors, to any person which in
the ordinary course of its business makes credit reference inquiries, to any
person which may succeed to or participate in all or part of the Bank’s interest
hereunder, and as may be necessary or advisable for the preservation of the
Bank’s rights hereunder. This is a continuing Agreement and shall remain in full
force and effect until no obligations of the Applicant and no Credit exist
hereunder; provided, however, that termination of this Agreement shall not
release the Applicant from any payment or performance that is subsequently
rescinded or recouped, and the obligation to make any such payment or
performance shall continue until paid or performed as if no such payment or
performance ever occurred. Provisions concerning payment, indemnification,
increased costs, Taxes, immunity, and jurisdiction shall survive the termination
of this Agreement.

11. Representative of Applicant. If this Agreement is executed by more than one
Applicant, the Applicant whose signature is first shown below shall have the
exclusive right to deal with the Bank in connection with the matters addressed
herein, notwithstanding conflicting instructions or requests from any other
Applicant.

12. Waiver of Immunity. The Applicant acknowledges that this Agreement is
entered into, and each Credit will be issued, for commercial purposes and, if
the Applicant now or hereafter acquires any immunity (sovereign or otherwise)
from the jurisdiction of any court or from any legal process with respect to
itself or any of its property, the Applicant hereby irrevocably waives such
immunity.

13. Jurisdiction. The Applicant hereby irrevocably consents to the exclusive
jurisdiction of any state or federal court for the county or judicial district
where the Bank’s office first set forth above is located; provided that nothing
contained in this Agreement will prevent the Bank from bringing any action,
enforcing any award or judgment, or exercising any right against the Applicant
individually, against any security, or against any property of the Applicant
within any other county, state or other foreign or domestic jurisdiction. The
Applicant agrees

 

- 7 -



--------------------------------------------------------------------------------

that the venue provided above is the most convenient forum for the Bank and the
Applicant. The Applicant waives any objection to venue and any objection based
on a more convenient forum in any action under this Agreement.

14. USA Patriot Act Notice. To help the government fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each
Applicant that opens an account. What this means: when the Applicant opens an
account, the Bank will ask for the business name, business address, taxpayer
identifying number and other information that will allow the Bank to identify
the Applicant, such as organizational documents. For some businesses and
organizations, the Bank may also need to ask for identifying information and
documentation relating to certain individuals associated with the business or
organization.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

- 8 -



--------------------------------------------------------------------------------

15. WAIVER OF JURY TRIAL. THE APPLICANT IRREVOCABLY WAIVES ALL RIGHTS THE
APPLICANT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY
NATURE RELATING TO THIS AGREEMENT, ANY CREDIT, ANY DOCUMENTS EXECUTED IN
CONNECTION WITH THIS AGREEMENT OR ANY CREDIT, OR ANY OBLIGATION OR TRANSACTION
UNDERLYING ANY OF THE FOREGOING. THE APPLICANT ACKNOWLEDGES THAT THIS WAIVER IS
KNOWING AND VOLUNTARY.

16. Governing Law. This Agreement and each Credit shall be interpreted,
construed, and enforced according to (a) the laws of the state where the Bank’s
office first set forth above is located, including, without limitation, the
Uniform Commercial Code (“UCC;” with the definitions of Article 5 of the UCC
controlling over any conflicting definitions in other UCC Articles), and
excluding the conflict of laws rules of such state; and (b) the UCP, which is
incorporated herein by reference and which shall control (to the extent not
prohibited by the law referred to in (a)) in the event of any inconsistent
provisions of such law. In the event that a body of law other than that set
forth above is applicable to a Credit, the Applicant shall be obligated to pay
and reimburse the Bank for any payment made under such Credit if such payment
is, in the Bank’s judgment, justified under either the law governing this
Agreement or the law governing such Credit.

WITNESS the due execution of this Agreement as a document under seal as of the
date first written above.

 

MISCOR GROUP, LTD. (First Applicant’s Name) By:       (SEAL)  

Michael P. Moore

 

Chief Executive Officer and President

 

- 9 -